DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on January 18, 2022. Claims 1, 14, 27, and 29 have been amended; claims 6 and 18 have been cancelled; claims 31 and 32 are new. Claims 1-5, 7-17, and 19-32 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Art Rejections: Applicants’ amendments with arguments filed January 18, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
4.	Claims 1-5, 7-17, and 19-32 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Hessier et al. (US 2019/0007906) and Xu et al. (US 2021/0218457) are generally directed to various aspects of the communication 
However, in consideration of the claim amendments with arguments/remarks submitted on January 18, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting an activation signal associated with requesting activation of the beam measurement resources,” and “wherein the activation signal indicates a number 
Similar limitations are included in claim 27.
“wherein the activation signal indicates a number of communication cycles during which the beam measurement resources are to be activated;” and “activating one or more of the beam management resources based at least in part on the activation signal,” as specified in claim 14. 
Similar limitations are included in claim 29.
Dependent claims 2-5, 7-13, 15-17, 19-26, 28, and 30-32 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473